FILED
                            NOT FOR PUBLICATION                            APR 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50267

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01621-JM

  v.
                                                 MEMORANDUM*
RUBEN RUIZ-ROSALES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Ruben Ruiz-Rosales appeals from the district court’s judgment and

challenges the 30-month sentence following his guilty plea conviction for being a

removed alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In imposing the 30-month sentence, the district court correctly determined

that California Health & Safety Code § 11351 is divisible within the meaning of

Descamps v. United States, 133 S. Ct. 2276 (2013), and therefore subject to the

modified categorical approach. See United States v. Torre-Jimenez, 771 F.3d
1163, 1167 (9th Cir. 2014) (holding section 11351 is divisible).

      AFFIRMED.




                                         2                                  14-50267